 Case 1:19-cv-00667-MN Document 10 Filed 10/21/19 Page 1 of 2 PageID #: 156




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE



SOVEREIGN PEAK VENTURES, LLC          )
                                      )
                 Plaintiff,           )
                                      )
     v.                               )    Civil Action No. 1:19-cv-00667-MN
                                      )
ANKER INNOVATIONS TECHNOLOGY          )     JURY TRIAL DEMANDED
CO., LTD. and ANKER TECHNOLOGY        )
CORPORATION,                          )
                                      )
                 Defendants.          )
                                      )



      STIPULATION OF DISMISSAL PURSUANT TO FED. R. CIV. P. 41(A)
  Case 1:19-cv-00667-MN Document 10 Filed 10/21/19 Page 2 of 2 PageID #: 157




       Plaintiff Sovereign Peak Ventures, LLC, pursuant to Fed. R. Civ. P. 41(a), hereby

dismisses all claims in this action with prejudice, subject to the terms of that certain agreement

entitled “SETTLEMENT AND LICENSE AGREEMENT” and dated October 8, 2019, with each

party to bear its own costs, expenses and attorneys’ fees.




Dated: October 21, 2019                           Respectfully submitted,

                                                  /s/ Stamatios Stamoulis
                                                  Stamatios Stamoulis
                                                  stamoulis@swdelaw.com
                                                  Rich Weinblatt
                                                  weinblatt@swdelaw.com
                                                  STAMOULIS & WEINBLATT, LLC
                                                  800 N. West Street, Third Floor
                                                  Wilmington, DE 19801
                                                  (302) 999-1540
OF COUNSEL

M. Elizabeth Day (pro hac vice forthcoming)
eday@feinday.com
Marc Belloli (pro hac vice forthcoming)
mbelloli@feinday.com
FEINBERG DAY KRAMER ALBERTI LIM
TONKOVICH & BELLOLI LLP
1600 El Camino Real, Suite 280
Menlo Park, CA. 94025
650 618-4360




                                                 1
